





CITATION:
R. v. Arsenijevic, 2011 ONCA 356



DATE: 20110505



DOCKET: C50239



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Bozidar Arsenijevic



Appellant



Robin McKechney, for the appellant



David Friesen, for the respondent



Heard: May 3, 2011



On appeal from the sentence imposed
          on September 15, 2008 by Justice T. David Little of the Superior Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the overall sentence was fit.  However, the trial judge
    erred in giving only one for one credit for pre-sentence custody.

[2]

The appellant was entitled to enhanced credit for the unavailability of
    parole for pre-sentence custody.  Moreover, the appellants desire to attend
    the Algoma Treatment centre was a factor the trial judge ought to have, but
    failed to, consider.

[3]

Overall we conclude that the appellant was entitled to 2:1 credit for
    his pre-sentence custody  or a total of 14 month, two weeks.

[4]

To that extent the appeal is allowed.


